DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-25 of copending application 15/245,948 (now US Patent 10,981,350) in view of Davis et al. (US 2013/0052395).
The instant claims require the capped polymer substrate that simulates natural wood with the first and second set of polymer layers containing different colorants as taught by claim 21. 
Claims 1, 10 and 21 of application ‘948 recite a simulated natural wood-grained polymer substrate with a first and second set of polymer layers extending in a first direction which contain different colorants. Claims 1, 10 and 21 of the copending application fail to recite the simulated natural wood-grained polymer substrates as being capped. 
Davis teaches capped materials including materials utilized for wood replacement (Pg. 1, Paragraph [0002], [0006]). The capped substrates provide improved aesthetics and physical characteristics on wood composites without the need to incorporate costly additives into the 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the wood grained substrates of ‘948 with the capped materials formed from plastic in order to provide improved aesthetics and physical characteristics on wood composites without the need to incorporate costly additives into the process of making the wood composites as taught by Davis. 
Furthermore, claims 22-29 are taught by the combination of application ‘948 and Davis. 
This is a provisional nonstatutory double patenting rejection.

Claims 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16,414,404 in view of Davis et al. (US 2013/0052395).
The instant claims require the capped polymer substrate that simulates natural wood with the first and second set of polymer layers containing different colorants as taught by claim 21. 
Claim 1 of copending application ‘404 recites a simulated natural wood-grained polymer substrate with a first and second set of polymer layers extending in a first direction which contain different colorants. Claim 1 of the copending application fails to teach the simulated natural wood-grained polymer substrates as being capped. 
Davis teaches capped materials including materials utilized for wood replacement (Pg. 1, Paragraph [0002], [0006]). The capped substrates provide improved aesthetics and physical characteristics on wood composites without the need to incorporate costly additives into the 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the wood grained substrates of ‘404 with the capped materials formed from plastic in order to provide improved aesthetics and physical characteristics on wood composites without the need to incorporate costly additives into the process of making the wood composites as taught by Davis. 
Furthermore, claims 22-29 are taught by the combination of claims 1-6 of copending application ‘404 and Davis. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 2/26/2021, with respect to the rejections of claims 21-29 in view of Piedbouf, Sudano and Davis have been fully considered and are persuasive. 
In summary, applicant argues that neither Piedbouf nor Sudano teaches the final products of claim 1 such that Piedbouf fails to teach the wood grain pattern as described in the instant claims such that Piedbouf teaches the layer of the mixed polymers are blended together and are not distinct as now required by the claims. Applicant additionally argues that Sudano and Davis fails to teach the wood grained pattern as claimed and fails to cure the deficiencies of Piedbouf. 
The examiner notes that the claims are now allowable over the prior art of Piedbouf in view of Sudano and further Davis as indicated in the Patent Trial and Appeals Board decision on 12/11/2020 in application 15/245,948. 

As such, the claims are now allowable over the prior art of Piedbouf, Sudano and Davis in the rejection of 10/27/2020 has been withdrawn. The examiner further notes that the obviousness double patenting rejections over the claims of application 15/245,948 (now US Patent 10,981,350) and 16/414,404 are still applied to the claims and a timely filed terminal disclaimer should be filed to overcome the rejections above. The current rejection is FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783